DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted on 3/29/2020 page 1 of 8, US Cite No. 6 contains 70262683 which appears to be an incomplete/incorrect document number.  The correct document number appears to be 7,062,683, the correct number has been reviewed and the IDS has been updated with the correct document number.

Allowable Subject Matter

Claims 1-5, 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior arts of records fails to explicitly teach enabling at least one information flow object to follow the retry strategy of the custom retry policy and wherein the connection alias comprises the custom retry policy that comprises the custom retry strategy without relying on a set-by-service retry strategy by the service provider that is used to interface between the server and an external system via a service provider that is specified in the connection alas as recited by independent claims 1, 11 and 16.
Prior art Hasija (US 2018/0218295) teaches creating a visual information flow with the use of a creation tool for retry policies when error occurs (e.g. 171, 169]). 
Padmanabhan (US 2018/0131470) teaches retry attempts in para. [0061].
Chiang (US 2018/0103500) teaches retrying connection based on error in para. [0029].
None of the above cited arts teach enabling at least one information flow object to follow the retry strategy of the custom retry policy and wherein the connection alias comprises the custom retry policy that comprises the custom retry strategy without relying on a set-by-service retry strategy by the service provider that is used to interface between the server and an external system via a service provider that is specified in the connection alas. Examiner find no motivation to change systems like what is known above to anticipate the claim that would not rely purely on hindsight reconstruction.
Dependents claims depends on the independent claims and they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/Examiner, Art Unit 2159      
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159